Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 6-8, drawn to a caulking gun, classified in B05C17/0123.
II. Claim 9-15, drawn to a nail driving adapter, classified in B25F1/02.
The inventions are independent or distinct, each from the other because:
Inventions caulking gun and nail driving adapter are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the attachment means of the hammerhead and sleeve does not require slots positioned in the sleeve wall.  The subcombination has separate utility such as being attached to a variety of tools beyond that of just a caulking gun.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kenneth Jack on 05/31/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (US 2015/0360362 A1).
Re: Claim 9, Chapman discloses the claimed invention including nail driving adapter for attachment (to a caulk gun's pull handle may be attached to any cylindrical rod), the nail driving adapter comprising:
a hammerhead (96) (Figs. 14-16);
 a sleeve (90) having a wall, a hollow bore (32), a proximal end, and a distal end, the distal end of the sleeve being fixedly attached to or formed wholly with the hammerhead (Figs. 15);
a first pull handle passage slot, said slot opening proximally at a proximal end of the sleeve's wall (Annotated Fig. 15 below); and
a second pull handle passage slot positioned oppositely from the first pull handle passage slot, the second pull handle slot opening proximally at the proximal end of the sleeve's wall (Annotated Fig. 15 below).

    PNG
    media_image1.png
    378
    355
    media_image1.png
    Greyscale


Re: Claim 10, Chapman discloses the claimed invention including a plurality of set screws (26), each screw among the plurality of set screws extending through (30) the sleeve's wall (Fig 15-16).
Re: Claim 11, Chapman discloses the claimed invention including one of the set screws is positioned between the first and second pull handle passage slots (Fig. 14-16).
Re: Claim 12, Chapman discloses the claimed invention including another of the set screws is positioned oppositely from the one of the set screws (Fig. 16).
Re: Claim 13, Chapman discloses the claimed invention including a second other set screw (98) is positioned distally from the first and second pull handle passage slots (Figs. 15-16).
Re: Claim 14, Chapman discloses the claimed invention including each pull handle passage slot comprises a “U” slot (Depicted in Annotated Fig. 15, slot in a U shape).
Re: Claim 15, Chapman discloses the claimed invention including a pull handle passage “U” channel, said channel extending between the first and second pull handle passage slots (Fig. 4 depicts the passage U channel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnhart, Parent, Cox, Dart, Songer, Burkybile, Hurley, and Chen are cited disclosing nail driving adapters with sleeves for attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754